
	
		I
		111th CONGRESS
		1st Session
		H. R. 2213
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Kind (for himself
			 and Mr. Gerlach) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Neotropical Migratory Bird
		  Conservation Act.
	
	
		1.Reauthorization of
			 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird
			 Conservation Act (16 U.S.C. 6109) is amended—
			(1)in subsection (a), by striking for
			 each of fiscal years 2006 through 2010 the amount specified for that fiscal
			 year in subsection (b) and inserting the amounts specified in
			 subsection (b); and
			(2)by amending
			 subsection (b) to read as follows:
				
					(b)Authorized
				amountThe amounts referred
				to in subsection (a) are the following:
						(1)$8,000,000 for fiscal year 2010.
						(2)$11,000,000 for
				fiscal year 2011.
						(3)$13,000,000 for
				fiscal year 2012.
						(4)$16,000,000 for
				fiscal year 2013.
						(5)$18,000,000 for
				fiscal year 2014.
						(6)$20,000,000 for
				fiscal year
				2015.
						.
			
